DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to an Office action mailed on 04/28/2021 (“04-28-21 OA”), the Applicant amended independent claim 1 in a reply filed on 07/20/2021. The Applicant’s amendment to independent claim 1 has substantively changed the scope of claim 1 and its dependent claims.
Currently, claims 1-12 are examined as below.
Response to Arguments
Applicant’s amendments to claim 5 have overcome the 112(b) rejections as set forth under line item number 1 in the 04-28-21 OA.
Despite the Applicant’s substantive amendment to independent claim 1, a different embodiment disclosed by Fig. 1 of the previously-cited prior art Chen still reads on the claim. Please see below for details.
A new reference is introduced. New grounds of rejections under 35 U.S.C. 102(a)(1), 103 and 112(b) are provided as follows. There is also claim objections.
Claim Objections
Claim 11 is objected to because of the following informalities: 
Regarding claim 11, in line 2, “an glue-phobic layer” should read “a glue-phobic layer.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claim 1 is indefinite, because the limitation “the air” was not mentioned before. There is insufficient antecedent basis.
Note the dependent claims 2-12 necessarily inherit the indefiniteness of the claims on which they depend.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0194538 A1 to Chen et al. (“Chen”).

    PNG
    media_image1.png
    388
    492
    media_image1.png
    Greyscale

	Regarding independent claim 1, Chen in Fig. 1C and Annotated Fig. 1C teaches a light-emitting device (¶ 27, CSP LED device), comprising: 
a panel substrate (¶ 64, application substrate); 
a light-emitting chip 10 (¶ 52, LED semiconductor die 10) disposed on the panel substrate (¶ 64); and 
a light extracting layer 30 (¶ 51, photoluminescent structure 30) covering the light-emitting chip 10 and the panel substrate (¶ 64, since LED device is on the application substrate, the structure 30 of the LED device must cover the application substrate), and the light 
wherein taking a position where an edge of the light-emitting chip 10 is in contact with the panel substrate as an origin op (Annotated Fig. 1C), the side portion 32 and the origin op define a circle (Annotated Fig. 1C, marked-up circle) tangential to a surface of the side portion 32 (Annotated Fig. 1C), the circle has a radius c rd (Annotated Fig. 1C) that satisfies following formula (1):
                         
                            
                                
                                    1
                                
                                
                                    40
                                
                            
                        
                     H ≤ c ≤ H		(1);
where H is a height of the light-emitting chip 10.
Regarding claim 3, Chen in Fig. 1C further teaches the light extracting layer 30.
Regarding the limitation, "has an absorption coefficient of 0.3 to 0.00436 cm-1 for light having a wavelength of 280 nm,” the limitation appears to be directed to a property or characteristic of the device, thus "the examiner provides a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flow from the teachings of the applied prior art" (quoting Ex Parte Levy, 17 USPQ2s 1461, 1464 (Bd. Pat. App. & Inter. 1990 under Section 2112.IV of the MPEP), then the burden of proof is shifted to the Applicant to show that the apparatus taught by the prior art reference cannot function or does not have the property or characteristic as recited. 
Therefore, Chen would inherently meet the limitation, since Chen discloses the same material compositions (¶ 53-¶ 54, the light extracting layer 30 is formed of a transparent polymer resin material including silicone or epoxy having ceramic powder (i.e., particles) 
Regarding claim 4, Chen in Fig. 1C further teaches the light extracting layer 30 is doped with a plurality of viscosity-adjusting particles (¶ 53-¶ 54, ¶ 58 & ¶ 20, ceramic phosphor particles (or powder) which affect the adhesion of the structure 30 i.e., viscosity-adjusting particles), and the viscosity-adjusting particles includes ceramic (¶ 53-¶ 54, ¶ 58 & ¶ 20).
Regarding claim 5, Chen in Annotated Fig. 1C further teaches the side portion 32 of the light extracting layer 30 extends outward from the edge of the light-emitting chip 10 along the surface of the panel substrate (Fig. 1C & Annotated Fig. 1C, the bottom surface of the CSP LED device would contact a surface of a substrate; see ¶ 55), and the side portion 32 gradually decreases in thickness outwards (Annotated Fig. 1C).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen.
	Regarding claim 2, Chen in Annotated Fig. 1C further teaches the light extracting layer 30 has an intermediate portion ip (Annotated Fig. 1C), and an upper surface 11 (¶ 41, upper surface of LED semiconductor die 10) of the light-emitting chip 10 and an upper surface of the intermediate portion ip define a thickness.
	Chen does not explicitly disclose the thickness is 10 to 200 µm
However, it would have been obvious to form the such thickness within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).”
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of US 2013/0001623 A1 by Wen.
Regarding claim 6, Chen in Fig. 1C teaches the panel substrate (¶ 64, application substrate) and the light-emitting chip 10. Chen in Fig. 1C further teaches a soft buffer layer 20 the photoluminescent structure 30 cover (i.e., seal) the light-emitting chip 10 and therefore serve as a sealant.
However, Chen does not explicitly disclose a blocking structure disposed on the panel substrate, wherein the blocking structure is spaced from the light-emitting chip by a distance, and the distance is greater than a length of the light-emitting chip.
Wen recognizes a need for preventing overflow of sealant in a light-emitting apparatus (¶ 56). Wen satisfies the need by adding a blocking structure 13 (Fig. 4A & ¶ 56, sealant align layer 13) disposed on a substrate 11 (Fig. 4A & ¶ 49) to restrict the flowing range of the sealant (¶ 56). Furthermore, the blocking structure 13 is spaced from a light-emitting chip 12 (Fig. 4A & ¶ 56, LED die 12) by a distance, and the distance is greater than a length of the light-emitting chip 12 (Fig. 4A).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the light-emitting device taught by Chen with the blocking structure taught by Wen, so as to preventing overflow of sealant in a light-emitting apparatus.
Regarding claim 7, the combination of Chen and Wen (Fig. 4A) further teaches the blocking structure 13 has a height, and the height of the blocking structure 13 is 1/4 to 1 fold of the height of the light-emitting chip 12 (Wen: Fig. 4A).
Regarding claim 8, the combination of Chen and Wen (Fig. 4A) further teaches the blocking structure 13 comprises metal (Wen: ¶ 15 & ¶ 66, sealant align layer comprises a metal).
Regarding claim 9, the combination of Chen and Wen (Fig. 4A) further teaches the blocking structure 13 comprises gold or silver (Wen: ¶ 66, sealant align layer is made of silver or gold).
Regarding claim 10, the combination of Chen and Wen (Figs. 4A & 1) further teaches the blocking structure 13 has a profile of a polygon in a plan view (Fig. 1).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Claims 11-12 are rejected.
Claims 11-12 would be allowable if (i) rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims or (ii) the rejected claim and any intervening claims are fully incorporated into the base claim.
Claim 11 would be allowable, because the prior art of record, including Chen and Wen, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 11, an glue-phobic layer disposed on the panel substrate, wherein the glue-phobic layer is spaced from the light-emitting chip by a distance, and the distance is greater than a length of the light-emitting chip.
Claim 12 would be allowable, because claim 12 depends from the allowable claim 11.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/M.L./Examiner, Art Unit 2895              

/JAY C CHANG/Primary Examiner, Art Unit 2895